The defendants were convicted of robbery in the first degree. They made a motion for a new trial. The motion was denied and they appealed from the judgment and from the order denying them a new trial. *Page 486
[1] They claim the evidence was insufficient, and, as we understand them, they admit nearly all of the story told by Leon Miguel, the complaining witness, except that they deny that they used any force or put him to fear. As to those elements the complaining witness testified fully and the defendants took the stand and contradicted him. There was thus created a conflict in the evidence, but the power to determine the conflict rested with trier of the facts and not with a court of review.
On January 26, 1931, Leon Miguel, a Filipino, was walking on Market Street in San Francisco. When near Fourth Street one of the defendants, Unipeg, also a Filipino, approached him and asked for directions to go to the Presidio. Miguel answered and then Unipeg stated he had an automobile and asked Miguel to accompany him. When they approached the automobile there were two other Filipinos in it. Miguel took a seat in front by the side of Manicap, the driver. Unipeg took a seat by the side of Aradoza behind him. When near Van Ness and Pacific Avenues Unipeg pressed a revolver to Miguel's back and told him not to talk. The car was driven to Point Lobos Avenue near the Cliff House. At that place Unipeg again pressed the revolver to Miguel's back and told him to write an agreement. He thereupon wrote as directed a paper as follows:
"Jan. 8, 1931, San Francisco
"We the undersigned to play dice game. If other lose there money there will be no trouble.
"1. M. VILLIAMOX "2. G. VILASCO "3. E.M. LAMPITOE "LEON MIGUEL."
All names, except the last one, were assumed names. Thereupon they played a dice game. Miguel was not allowed to handle the dice. He lost $36, all of the money which he had in his pocket. The defendants then searched his pockets and found that he had a bank-book. When the defendants learned that fact all four returned to town and Unipeg, holding his pistol in his pocket, went with Miguel to the bank. The latter wrote out a check for $400 and after some talk between him and Unipeg, asked for cash. All four returned to Point Lobos Avenue and another game *Page 487 
was played. The defendant Aradoza won the $400 also. The party then drove to a point near Miguel's apartment and stopped. Unipeg went with Miguel to his room. As they approached the room Miguel cried for help. His roommate came out and, as he did so, Unipeg fled. Miguel and his friend followed. Unipeg was overtaken by a police officer and when searched the officer found in his pocket the loaded revolver.
The other two defendants were arrested near Los Angeles. On being questioned Manicap stated that they had won $300 from Miguel and that Unipeg had used a revolver.
Under such a set of facts it may not be said as a matter of law that the evidence was insufficient. The judgment and order are affirmed.
Nourse, P.J., and Spence, J., concurred.